UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2366



VIVIEN NEWTON,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(MISC-01-23)


Submitted:   February 14, 2002         Decided:     February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vivien Newton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vivien Newton appeals from the district court’s order denying

leave to proceed in forma pauperis.     We have reviewed the record

and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Newton v. Commonwealth of Virginia, No. MISC-01-23 (E.D. Va. filed

Oct. 26, 2001; entered Nov. 7, 2001).    We deny Newton’s motion to

proceed in forma pauperis on appeal and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2